UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53027 V MEDIA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0944402 (State or Other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Dalian Vastitude Media Group 8th Floor, Golden Name Commercial Tower 68 Renmin Road, Zhongshan District Dalian, P.R. China (Address of Principal Executive Offices) (Zip Code) 86-0411-8272-8168 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of February 14, 2013, the Company had outstanding 27,590,701 shares of common stock, $0.0001 par value. INDEX Page PART IFINANCIAL INFORMATION 4 Item 1. Condensed Consolidated Financial Statements.(Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART IIOTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 6. Exhibits. 33 Signatures 34 2 INTRODUCTION Use of Certain Defined Terms In this Form 10-Q, unless indicated otherwise, references to: ● “We,” “us,” “our” and the “Company” refers to V Media Corporation and its subsidiaries. ● “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refer to the Securities Exchange Act of 1934, as amended; ● “China” and “PRC” refer to the People's Republic of China; ● “RMB” refers to Renminbi, the legal currency of China; and ● “U.S. dollar,” “$” and “US$” refer to the legal currency of the United States. For all U.S. dollar amounts reported, the dollar amount has been calculated on the basis that $1 RMB 6.3598 for June 30, 2012, and $1 RMB 6.2313 for December 31, 2012, which were determined based on the currency conversion rate at the end of each respective period. The conversion rates of $1 RMB 6.3865 is used for the condensed consolidated statement of operations and other comprehensive income (loss) and condensed consolidated statement of cash flows for the six months ended December 31, 2011, and $1 RMB6.3009 is used for the condensed consolidated statement of operation and other comprehensive income (loss) and condensed consolidated statement of cash flows for the six months ended December 31, 2012; both of which were based on the average currency conversion rate for each respective quarter. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this report includes some statements that are not purely historical fact and that are “forward-looking statements” as defined by the Private Securities Litigation Reform Act of 1995.These forward-looking statements are contained principally in the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. The forward-looking statements herein represent our expectations, beliefs, plans, intentions or strategies concerning future events, including, but not limited to: our future financial performance; the continuation of historical trends; the sufficiency of our cash balances for future needs; our future operations; our sales and revenue levels and gross margins, costs and expenses; new product introduction, entry and expansion into new markets and utilization of new sales channels and sales agents; improvements in, and the relative quality of, our technologies and the ability of our competitors to copy such technologies; our competitive technological advantages over our competitors; brand image, customer loyalty and expanding our client base; the sufficiency of our resources in funding our operations; and our liquidity and capital needs. Our forward-looking statements are based on our current expectations and beliefs concerning future developments, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Moreover, our forward-looking statements are subject to various known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 3 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. V MEDIA CORP. AND SUBSIDIARIES (FORMERLY CHINA NEW MEDIA CORPORATION) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) As of December 31 As of June 30 ASSETS Current assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of a allowance $893,818 and $ 488,723 Advance to suppliers Loans receivable Other current assets Deferred tax assets Total current assets Property, equipment and construction in progress, net Other assets Billboards use rights, net Security deposits Equity investment Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Short term loans $ $ Current portion of long term loan Accounts payable Bank acceptance notes payable - Other payables Accrued expenses Deferred revenues Taxes payable Due to related parties Total current liabilities Long term loan-non current portion TotalLiabilities Commitments and contingencies Stockholders' Equity Series A Preferred Stock, $0.0001 par value, 20,000,000 shares authorized, 1,000,000 shares issued and outstanding Common stock, $0.0001 Par value; 80,000,000 shares authorized; 27,590,701 shares issued and outstanding Additional paid-in-capital Accumulated other comprehensive income Retained earnings Total V Media Corp. stockholders' equity Noncontrolling interest Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 V MEDIA CORP. AND SUBSIDIARIES (FORMERLY CHINA NEW MEDIA CORPORATION) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (IN US DOLLARS) For the six months ended December 31, For the three months ended December 31, Revenues $ $ $ Cost of revenue ) Gross profit Selling, general and administrative expenses ) Income (loss)from operations ) ) Other income (expenses): Interest income Interest expense ) Loss from equity investment ) Subsidy income - - Other expenses ) Total other Income (expenses) Income (loss) before income taxes ) ) Income tax provision (benefit) Current Deferred ) ) Total income tax provision (benefit) Net income (loss) ) ) Less: net income (loss) attribute to the noncontrolling interest ) Net income (loss)attributable to V Media Corp. $ ) $ ) $ Net income (loss) ) ) Other comprehensive income Foreign currency translation adjustments Comprehensive income (loss) ) ) Less: comprehensive income (loss) attributed to the noncontrolling interest ) Comprehensive income (loss) attributable to V Media Corp. $ ) $ ) $ Earnings (loss) per share Basic and diluted $ ) $ ) $ Weighted average number of common shares Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 V MEDIA CORP. AND SUBSIDIARIES (FORMERLY CHINA NEW MEDIA CORPORATION) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) For the six months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of stock based compensation expense - Loss from equity investment Provision for doubful accounts Deferred tax provision (benefit) ) Changes in operating assets and liabilities Accounts receivable ) ) Other current assets ) ) Security deposit ) Advance to suppliers ) ) Prepaid expenses - Accounts payable ) Other payables ) Accrued expenses - ) Deferred revenues Taxes payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Loan to third party ) - Repayment of loans to third party - ) Equity investment - ) Acquisition of billboard use rights ) ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash ) - Net proceeds from capital contributions - Proceeds from short-term bank loans Repayment of short-term bank loans ) ) Net proceeds from bank acceptance notes payable - Repayment of related party loans ) Payment of loan to unrelated parties ) - Repayment of long-term bank loans ) - Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH AND CASH EQUIVALENTS NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Income taxes paid $ $ Interest paid $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1– ORGANIZATION AND BASIS OF PRESENTATION V Media Corp., (“the Company”), originally known as Golden Key International Inc., and then China New Media Corp., is a corporation organized under the laws of the State of Delaware in 1999. Effective July 17, 2012, the Company changed its name from China New Media Corp. to V Media Corporation through a short form merger pursuant to Section 253 of the General Corporation Law of the State of Delaware by merging a wholly owned subsidiary of the Company into the Company, with the Company as the surviving corporation in the merger. The Company, along with its subsidiaries and VIEs, is engaged in the sale, construction and operations of outdoor advertising displays and other alternative media business. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. 7 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES There have been no material changes during fiscal 2013 in the Company’s significant accounting policies to those previously disclosed in the 2012 annual report on form 10K. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. These reclassifications have no material impact on the previously reported financial position, results of operations and cash flows. Principles of Consolidation The accompanying consolidated financial statements include the accounts of V Media Corp., its subsidiary,Hong Kong Fortune-Rich Investment Co., Ltd. (“Fortune Rich”) and its wholly-owned subsidiary Dalian Guo-Heng Management & Consultation Co., Ltd. (“Dalian Guo-Heng”), as well as Dalian Guo-Heng’s variable interest entity and Dalian Vastitute Media Group Co., Ltd. (“V-Media Group”). The noncontrolling interests of the variable interest entities represent the minority stockholders’ interest in V-Media Group’s majority owned subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. Restricted Cash As of December 31, 2012, the Company had restricted cash of $3.0 million. $1.88 million of the restricted cash is associated with its notes payable. The banks require the Company to maintain a cash balance of a minimum of 30% - 50% of the balance of the notes payable as collateral (Note 10). Restricted cash totaling $0.4 million is associated with a short-term loan in the amount of RMB 15,000,000 (approximately $2.41 million) with Jilin Bank (Note 8). The Company also has a letter of credit from the Bank of China in the amount of $3.36 million and was required to deposit $0.72 million of restricted cash in the bank. Recent Accounting Pronouncements The Company’s management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, will have a material effect on the Company’s condensed consolidated financial position, results of operations, or cash flows. 8 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 3– LOANS RECEIVABLE The loans receivable include the following: December 31, June 30, a) Dalian Qianbaihe Cloth Accessories Co. $ $ b) Feiyue International Trade c) Dalian Tianjun Trade Co. d) Rongfu Auto Parts Co. - e) Dalian Digital Media Co. f) Beijing Cross-Strait Publishing Exchange Center g) Dalian Culture and Broadcasting Corp - h) Dalian Bomeishiji Media Corp - i) Shenzhen Lianchuang Jianhe Corp - j) Others Total loans receivable $ $ a) The Company made two non-interest bearing loans to Dalian Qianbaihe Cloth Accessories Co. The first is a loan of $0.1million (RMB 0.66 million), and the second is a loan of $0.08 million (RMB 0.5 million). b) The Company made a non-interest loan of $0.21 million (RMB 1.36 million) to Feiyue International Trade Co. The loan was repaid in July, 2012. The Company made another non-interest loan of $0.03 (RMB 200,000) in September 2012. The loan is expected to be repaid by June 30, 2013. c) The Company made three loans to Dalian Tianjun Trade Co.: (1) One-year term loan from June 10, 2011 to June 9, 2012 in the amount of $0.95 million (RMB 6 million) at a fixed interest rate of 10% per annum. Dalian Tianjun Trade Co. repaid $0.16 million (RMB1 million) as of June 30, 2012, with the remaining balance of $0.8 million (RMB 5 million) renewed for another year from June 10, 2012 to June 9, 2013 at a fixed interest rate of 10% per year. (2) One-year term loan from December 29, 2011 to December 28, 2012 in the amount of $0.48 million (RMB 3 million) at a fixed interest rate of 10% per annum. The loan was extended an additional six months and is expected to be repaid by June 30, 2013. (3) In December 2012, the Company made a non-interest loan of $0.03 million (RMB0.21million) to Dalian Tianjun Trade Co. The loan is expected to be paid back by June 30, 2013. 9 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 3– LOANS RECEIVABLE (continued) d) The Company made a non-interest bearing loan of $0.03 million (RMB 0.2 million) to Rongfu Auto Parts Co. on January 15, 2012 which was repaid. e) The Company made a non-interest bearing loan of $0.04 million (RMB 0.26 million) to Dalian Digital Media Co. on June 30, 2012. The loan is due on demand and bears no interest. Dalian Digital Media Co. repaid $4,905 as of December 31, 2012. f) The Company loaned $0.05 million (RMB 0.3 million) to Beijing Cross-Strait publishing exchange center on November 20, 2011,which was due on November 19, 2012 with no interest. The loan was extended for another year and is expected to be repaid in November 2013. g) The Company loaned $0.13 million (RMB 0.84 million) to Dalian Culture and broadcasting Corp in December 2012, which is due on demand with no interest. h) The Company loaned $0.14 million (RMB 0.9 million) to Dalian Bomeishiji Media Corp on December 2012, which is due and demand with no interest. i) The Company loaned $0.33 million (RMB 2.1 million) to Shenzhen lianchuang jianhe Corp which is due on demand with no interest. j) The Company had various loans of $0.49 million (RMB 3.1 million) to unrelated parties as of December 31, 2012, which are due on demand and bear no interest. These loans are expected to be repaid by June 30, 2013. NOTE 4– MAJOR SUPPLIERS During the three months ended December 31, 2012, three major suppliers provided approximately 71% of the Company’s purchase of raw materials, with each supplier accounting for 40%, 20% and 11%, respectively. For the three months ended December 31, 2011, one major supplier provided 44% of the Company’s purchase of raw materials. During the six months ended December 31, 2012, three major suppliers provided approximately 65% of the Company’s purchase of raw materials, with each supplier accounting for 28%, 28% and 9%, respectively. For the six months ended December 31, 2011, one major supplier provided 40% of the Company’s purchase of raw materials. 10 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 5– PROPERTY, EQUIPMENT AND CONSTRUCTION IN PROGRESS, NET Property, equipment and construction in progress consist of the following: December 31, June 30, Advertising equipment $ $ Office equipment and furniture Office building and Improvement Transportation Subtotal Less: Accumulated depreciation ) ) Construction in progress Total $ $ Depreciation expense totaled $661,824 and $532,723 for the three months ended December 31, 2012 and 2011, respectively, and totaled $1,301,052 and $1,039,016 for the six months ended December 31, 2012 and 2011, respectively. Approximately $21.52 million of advertising equipment weas pledged as collateral against the short term loans as of December 31, 2012. Construction in progress mainly consists of billboards and other outdoor advertising platforms that are still under construction and have not been put to use. NOTE 6 – EQUITY INVESTMENT On August 18, 2011, the Company obtained a 20% interest in Letian Net (“Letian”)for a sum of$94,455 (RMB 600,000). Under the equity method of accounting, 20% of the loss in the equity of Letian of $17,430 and $7,901 was recognized for the six months ended December 31, 2012 and 2011, respectively. Letian is an online advertising platform in Dalian, the PRC. 11 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7– BILLBOARDS USE RIGHT The Company makes advance payments for the right to construct advertising equipment and post advertisements in various locations in the PRC, based on long-term contracts with local government authorities or other business entities. These payments are recorded as billboards use right and amortized on a straight-line basis over the contract terms. The Company leased a billboard use right at Times Square in New York under a non-cancellable twelve-month operating leases commencing March 1, 2012. The Company expensed the lease payments over the lease term, exceptfor the final two months of payments which werepaid and expensed prior to December 31, 2012, because there was insufficient customer activity to support the cost of the twelve month lease. In January 2013,The Company signed a contract valued at $900,000 with a customer to sublease certain advertising time slot of its leased Time Square Billboard for one year term effective January 1, 2013. The Company is currently negotiating to extend the lease term beyond the February expiration date. Amortization of billboard use rights for the three months ended December 31, 2012 and 2011 was $694,509, and $535,229, respectively, and totaled $1,992,937 and $942,575 for the six months ended December 31, 2012 and 2011, respectively. The projected amortization expense as of December 31, 2012 attributed to future years is as follows: 12 months ending December 31, $ Thereafter $ The following is a schedule by year for future minimum payments under the billboard use right agreements at December 31, 2012: 12 months ending December 31, Payment $ $ 12 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 8– SHORT TERM LOANS The short term loans include the following: December 31, June 30, a) Loans payable to Shanghai Pudong Development Bank $ $ b) Loan payable to Dalian Bank Xigang Branch c) Loan payable to Industrial and Commercial Bank of China d) Loan payable to Jinzhou Bank - e)Loans payable to Jilin Bank f)Loan payable to Dalian Bank Shenyang Branch g)Loan payable to Dalian Bank Shanghai Branch h) Loan payable to Yinkou Bank i) Loan payable to China Merchant bank j) Loan payable to various unrelated parties Total short term loans $ $ a) Loan payable to Shanghai Pudong Development bank consists of two loans. One is a one-year term loan from November 22, 2011 to November 21, 2012 with the amount of RMB 6,000,000 (approximately $963,000. The Company pledged a real estate property owned by the Company’s major Stockholder. The loan has been repaid in September, 2012. The second loan is a one-year term loan from June 18, 2012 to June 14, 2013 in the amount of RMB 10,000,000 (approximately $1.60 million) at interest rate varying based on the interest rate set by the People’s Bank of China. During the periods presented, the effective rate was 8.203% per year. This loan has been guaranteed by an unrelated company, Union Chuangye Guaranty Company. The Company pledged part of its advertising equipment with a value of RMB 20.4 million (approximately $3.3 million). 13 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 8– SHORT TERM LOANS (continued) b) Loan payable to Dalian Bank Xigang Branch is a for one-year term from March 27, 2012 to March 26, 2013 at interest rate varying based on the interest rate set by the People’s Bank of China. During the periods presented, the effective rate was 9.184% per year. This loan has been guaranteed by an unrelated company, Dalian Huanbohai Development Credit Guaranty Company. The Company also pledged part of its advertising equipment with a value of RMB18.26 million (approximately $2.9 million). c) Loan payable to Industrial and Commercial Bank of China was for a one-year term due on August 21, 2012, repaid on the due date. The Company pledged a real estate property owned by the Company’s major Stockholder. The Company obtained a new loan for the same amount from September 20, 2012 to September 12, 2013 at interest rate varying based on the interest rate set by the People’s Bank of China. During the periods presented, the effective rate was 7.872% per year. d) Loan payable to Jinzhou Bank was a five-month term loan from July 2, 2012 to November 30, 2012 at a fixed interest rate of 7.80% per year, repaid in December 2012. The Company obtained a new loan in the amount of RMB 10,000,000 for a new term from December 11, 2012 to December 10, 2013 with a fixed interest rate of 8.4% per year. The Company pledged part of its advertising equipment with a value of RMB30, 998,320 (approximately $5.0 million). e) Loan payable to Jilin Bank consists of two loans. One loan is a one-year term loan from June 19, 2012 to May 9, 2013 in the amount of RMB 3,000,000 (approximately $0.48 million) at interest rate varying based on the interest rate set by the People’s Bank of China. During the periods presented, the effective rate was 8.528% per year. The other loan is a one-year term loan from May 10, 2012 to May 9, 2013 in the amount of RMB 15,000,000 (approximately $2.41 million) at interest rate varying based on the interest rate set by the People’s Bank of China. During the periods presented, the effective rate was 8.528% per year. The two loans have been guaranteed by an unrelated company, Dalian Enterprise Credit Guaranty Co., Ltd. The Company also pledged part of its advertising equipment with an approximate value of RMB 43,408,300 (approximately $6.97 million). Restricted cash totaling $0.4 million is required to be on deposit to maintain the loan. f) Loan payable to Dalian Bank Shenyang Branch is a one-year term loan from June 6, 2012 to June 5, 2013 at interest rate varying based on the interest rate set by the People’s Bank of China. During the periods presented, the effective rate was 8.856% per year.The loan is guaranteed by Dalian Vastitude Media Group Co., Ltd. 14 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS g) Loan payable to Dalian Bank Shanghai Branch was an eleven-month term loan from December 29, 2011 to November 28, 2012, which was repaid in November, 2012. The Company obtained a new loan in the amount of RMB 2,900,000 for a new term ofNovember 29, 2012 to November 27, 2013 with a fixed interest rate of 7.8% per year. This loan has been guaranteed by Dalian Vastitude Media Group Co., Ltd. h) Loan payable to Yingkou bank is for one-year term from June 29, 2012 to June 28, 2013 at interest rate varying based on the interest rate set by the People’s Bank of China. During the periods presented, the effective rate was 8.203% per year. This loan has been guaranteed by Zhongqing Union Credit Guarantee (Dalian) Corporation. i) Loan payable to China Merchant bank is a one-year term from May 24, 2012 to May 24, 2013 at a fixed interest rate of 8.528% per year. The Company also pledged part of its advertising equipment with an approximate value of RMB 12.1 million (approximately $1.94 million). j) The Company had loans from unrelated parities as of June 30, 2012, which are due on demand and bear no interest. The above bank loans will be either renewed or repaid when cash becomes available. NOTE 9 – LONG TERM LOAN Long term loan consists of following: December 31, June 30, ORIX leasing $ $ Less: current portion ) ) Long term loan- noncurrent portion $ $ On December 29, 2011,V-Media Group’s Shenyang and Beijing subsidiaries entered into loan agreements with ORIX finance leases (China) Co., Ltd. (“ORIX Leasing”) pursuant to which two subsidiaries borrowed $0.66 million (RMB 4.1 million) and $0.56 million (RMB 3.5 million), respectively, from ORIX leasing and pledged its advertising equipment with the approximate value of RMB $1.0 million (RMB6.26 million) and $0.86 million (RMB5.37 million), respectively. These loans are paid on a monthly basis over a two-year period and consist of a fixed payment based upon a 24-month amortization of the loan amount plus an interest component that varies based upon the rate announced from time to time by the People’s Bank of China for two-year loans. At December 31, 2012, the monthly payments under the agreement for Shengyang and Beijing were $0.03 million (RMB 181,309) and $0.02 million (RMB 155,410), respectively, which include an interest component calculated at the rate of 6.65%. 15 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 9 – LONG TERM LOAN (Continued) Future payments of the loan are as follows: Year ending December 31, Payment $ $ NOTE 10 – BANK ACCEPTANCE NOTES PAYABLE As of December 31, 2012, the Company has bank acceptance notes payable in the amount of $3,896,464. The notes are guaranteed to be paid by the banks and are usually for a short-term period of three to six months. The Company is required to maintain cash deposits at a minimum of 30%-50% of the total balance of the notes payable with the banks, in order to ensure future credit availability. As of December 31, 2012, $1.88 million in restricted cash was associated with these notes payable. NOTE 11 – SUBSIDY INCOME Since one of the Company’s subsidiaries is located in a special economic development zone in Dalian City, the Company received a special tax refund of $171,304 from the local government as subsidy income for the six months ended December 31, 2012. For “Vastitute Media” being recognized as one of China’s well-known trademarks brands, the Company also received an award of $238,061 from the municipal government. Other miscellaneous subsidiary income totaled $34,232 for the six months ended December 31. 2012. NOTE 12– RELATED PARTY TRANSACTIONS Amounts due to related parties are as follows: December 31, June 30, Wang, Caiqin $ $ Ma, Ming Wang, Guojun Total $ $ The above stockholders periodically provide funds for the Company’s operations for advertising material and equipment purchases. These amounts are generally unsecured, non-interest bearing and due on demand. 16 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 13– WARRANTS On November 23, 2009, prior to and in conjunction with the Merger, Fortune-Rich entered into a Securities Purchase Agreement (“SPA”) with an institutional investor and pursuant to the SPA, Fortune-Rich issued 10,415,000 shares of its common stock in exchange for $3,500,000 in cash. These shares of Fortune-Rich were convertible into 5,497,933 shares of the common stock of the Company upon completion of the Merger mentioned above. In addition, the investor was entitled to receive 6,249,000 warrants of Fortune-Rich, which were exchanged for 3,298,760 warrants of the Company upon the completion of the Merger with an exercise price of 0.95. These warrants are exercisable immediately for the same number of common shares of the Company. The warrants, which were assumed by the Company upon the Merger, expire in four years. The warrants issued in connection with the Merger meet the conditions for equity classification pursuant to ASC 815, “Derivatives and Hedging”; therefore, these warrants were classified as equity and included in Additional Paid-in Capital. On March 7, 2011, the Company granted its independent director, Stephen Monticelli. warrants to purchase up to 50,000 shares of the Company’s common stock at an exercise price of $1.80 per share. The Warrant Shares for the first year (up to an aggregate total of 16,666 shares) will be vested following a full year of service as a Non-Executive Director. The Warrant Shares for the second year (up to an aggregate total for years one and two of 33,333 shares) will be vested following a second full year of service as a Non-Executive Director. The Warrant Shares for years three through five (up to an aggregate total for all five years of 50,000 shares) will be vested following the third full year of service as a Non-Executive Director. The fair value of warrants granted was estimated at the date of grant using the Black-Scholes option-pricing model with the following assumptions: expected life 4.19 years, expected volatility 197%, dividend yield 0.00%, risk free interest rate 0.83% and the exercise price of $1.8. The fair value of the warrants to the director was $18,988 at the grant date. On September 24, 2012, Stephen Monticelli submitted his resignation from his position as an independent director of V Media Corporation. The unvested warrants were forfeited thereafter. 17 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 13– WARRANTS (Continued) The following is a summary of the status of warrant activities for the six months ended December 31, 2012: Warrants Outstanding Weighted Average Exercise Price Average Remaining Life in years Average Intrinsic Value Outstanding, June 30, 2012 $ - Granted - Forfeited $ - - Exercised - Outstanding,December 31, 2012 $ - Exercisable, December 31, 2012 $ - NOTE 14 – TAXES a) Corporate Income Tax Significant components of the income tax provision were as follows: For the six months ended December 31, For the three months ended December 31, Current tax provision Federal $
